NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

MARK PONDER,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-616
                                            )
MARY WHITEHURST PONDER,                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Collier
County; Elizabeth V. Krier, Judge.

Ryan M. Tarnow of Tarnow & Associates
Family Lawyers, PLLC, Naples, for
Appellant.

Nico Vitale, Naples, for Appellee.


PER CURIAM.



              Affirmed.



LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.